EXHIBIT 10.3

 

TRANSITION AGREEMENT

 

This TRANSITION AGREEMENT (the “Agreement”) is made effective the 26th day of
March, 2008, among APOTHECARYRX, LLC, an Oklahoma limited liability company (the
“Buyer”), NEWT’S DISCOUNT PHARMACY, INC., an Oklahoma corporation (the
“Company”) and JEREMY AVANCE, an individual (“Avance” and together with the
Company, the “Seller”).

 

WHEREAS, pursuant to the Pharmacy Purchase Agreement dated effective March 24,
2008, (the “Purchase Agreement”) between the Buyer and the Seller, the Buyer
purchased the Seller’s pharmacy business in Guthrie, Oklahoma, known as “Newt’s
Discount Pharmacy” (the “Business”) effective on the date hereof; and

 

WHEREAS, the Seller and the Buyer desire to foster a smooth transition of the
Business from the Seller to the Buyer and, in the interests of facilitating such
transition, the Buyer desires to use the Seller’s Licenses (as hereinafter
defined) to operate the Business for a short period of time after the Closing
Date, and the Seller is willing to allow the Buyer to use the Seller’s Licenses
to operate the Business for a short period of time after the Closing Date,
pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, and in consideration of the execution and
performance of the Purchase Agreement, the parties hereto agree as follows:

 

1.             Definitions.  Capitalized terms used and not defined herein shall
have the meanings set forth in the Purchase Agreement.

 

2.             Transition Services.  Commencing at the Time of Transfer and
continuing until the termination of this Agreement, the Buyer shall be entitled
to utilize, in connection with its operation of the Business and in strict
accordance with the terms of this Agreement, the following permits, licenses,
registrations or certifications of the Seller related to the Business
(collectively, the “Licenses”):

 

2.1.                              Oklahoma Pharmacy License;

 

2.2.                              Oklahoma Narcotics Registration;

 

2.3.                              Drug Enforcement Agency Registration;

 

2.4.                              National Council for Prescription Drug
Programs Provider Number; and

 

2.5.                              Credit Card Services.

 

To effect the foregoing authorization, on the Closing Date, the Seller will
execute the Limited Power of Attorney in the form attached at Exhibit “A”
authorizing the Buyer to act on the Seller’s behalf in connection with the
Licenses, and other documents, if any, as may be required or requested by a
government agency, including, without limitation, powers of attorney.  In

 

--------------------------------------------------------------------------------


 

addition, during the term of this Agreement, the Seller agrees to keep open the
bank accounts used for payments from insurance companies, Medicare, Medicaid and
credit card services (whether one or more, the “Accounts”) and furnish to the
Buyer all information regarding the Accounts and payments by third parties to
the Accounts so that the Buyer may perform the accounting described in paragraph
5 below.

 

3.             Termination of Right to Use Licenses.  The Buyer’s right to use
the Licenses will terminate upon the written notice of either party upon the
earlier of:  (a) the issuance to the Buyer of the same types of permits,
licenses, registrations or certifications as the Licenses (the “Required
Licenses”); or (b) sixty (60) days from the Closing Date; provided, in the event
that the Buyer has not obtained the Required Licenses within the required time
period, the term of this Agreement and the Power of Attorney will be extended by
twenty (20) days if (i) the Buyer has not breached and is not in default of the
terms of this Agreement, the Purchase Agreement or any document executed in
connection therewith, and (ii) the Buyer is actively seeking and using best
efforts to obtain the Required Licenses as promptly as possible.

 

4.             Will Call Prescriptions.  The company performing the Inventory
will account for all orders at the Business for prescriptions placed but not
paid for prior to the Time of Transfer (“Will Call Prescriptions”) and determine
the cash amount owed by customers for Will Call Prescriptions (the “Will Call
Receivables”).  On the Closing Date, the Buyer will pay the Seller the amount of
the Will Call Receivables.  All Will Call Receivables will be the property of
the Buyer.  All other receivables from third parties in connection with the Will
Call Prescriptions will be the property of the Seller subject to paragraph 5 of
this Agreement.

 

5.             Third Party Receivables.  All accounts receivable generated prior
to the Time of Transfer other than the Will Call Receivables (the “Seller
Receivables”), will be the property of the Seller.  The Buyer will collect the
Seller Receivables on behalf of the Seller and furnish an accounting of all
Seller Receivables (reconciled to the transaction generating such Seller
Receivables) to the Seller on a monthly basis.  The Buyer will pay the Seller
all collected Seller Receivables on a weekly basis.  The Buyer will conduct the
foregoing collection, accounting and reconciliation at the Buyer’s expense.  All
accounts receivable generated after the Time of Transfer will be the property of
the Buyer and the Seller agrees to promptly deliver to the Buyer any such
receivables delivered to the Seller.  It is anticipated that all mail addressed
to the Seller will be forwarded to the Buyer and that for the first thirty (30)
days after the Closing Date, the Buyer will simply forward to the Seller all
checks received as payment of the Seller Receivables on a weekly basis.

 

6.             Consulting.  During the term of this Agreement, Avance agrees to
provide information reasonably requested by the Buyer regarding the Seller’s and
the Business’s operations, arrangements, policies and similar matters,
regardless of whether Avance is employed by the Buyer or the Buyer’s agents or
affiliates.

 

7.             Indemnification.  The Buyer shall indemnify and hold harmless the
Seller and the Seller’s partners, employees, agents and affiliated entities (the
“Indemnified Parties”) for any loss, damage, claim, liability, debt, obligation
or expense (including reasonable legal fees and expenses of litigation), whether
or not actually incurred or paid that the Indemnified Parties may suffer,
sustain or become subject to, as a result of:  (a) any actions or omissions of
the Buyer or any employees, agents, representatives or other personnel of the
Buyer related to the Business

 

2

--------------------------------------------------------------------------------


 

and the Licenses occurring after the Closing Date; or (b) the parties entering
into this Agreement or the Buyer’s use of the Licenses.

 

8.             Entire Agreement.  This Agreement, the Purchase Agreement and the
documents executed in connection therewith constitute the entire agreement among
the parties with respect to the subject matter hereof and supersede all prior
communications, representations, agreements and understandings between the
parties hereto, whether oral or written.

 

9.             Assignment.  This Agreement, and all rights and obligations
hereunder, shall not be assignable by any party in whole or in part.

 

10.           Amendment.  This Agreement may be amended only by written
agreement duly executed by representatives of both parties hereto.

 

11.           Applicable Law.  This Agreement shall be construed in accordance
with the laws of the state of Oklahoma, disregarding conflicts of laws
principles which may require the application of the laws of another
jurisdiction.

 

12.           Audit Rights.  The Seller shall have the right, at all times
during the term hereof, to monitor, review and audit at the Seller’s expense the
accounts, books, records, documents and procedures relating to the Buyer’s
performance under this Agreement and use of the Licenses.

 

13.           No Third Party Rights.  This Agreement is not intended and shall
not be construed to create any rights in any parties other than the Seller and
the Buyer and no other person shall assert any rights as a third party
beneficiary hereunder.

 

14.           Waivers.  Any waiver of rights hereunder must be set forth in
writing.  A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive a
party’s rights at any time to enforce strict compliance thereafter with every
term and condition of this Agreement.

 

15.           Independent Contractor.  By executing this Agreement, the parties
intend to create an independent contractor relationship, and nothing contained
in this Agreement shall be construed to make either the Seller or the Buyer a
partner, joint venturer, principal, agent or employee of the other, and neither
party shall have any right, power or authority, express or implied, to bind the
other.  Notwithstanding the foregoing, this Agreement does not amend or affect
the terms of any other agreements among the parties that may expressly create
any of the foregoing relationships.

 

16.           Severability; Partial Invalidity.  If any provision of this
Agreement or portion thereof is held to be unenforceable or invalid by any court
of competent jurisdiction, such provision or portion thereof shall be deemed
amended to conform to applicable law so as to be valid and enforceable, or if
the provision or portion thereof cannot be so amended without materially
altering the parties’ intent, the provision or portion thereof shall be
stricken, and the validity and enforceability of the remainder of this Agreement
shall not be affected thereby.

 

3

--------------------------------------------------------------------------------


 

17.           Notices.  All notices permitted or required hereunder shall be
given in the manner specified in the Purchase Agreement.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO TRANSITION AGREEMENT

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties effective
the date first above written.

 

 

NEWT’S DISCOUNT PHARMACY, INC.,

 

an Oklahoma corporation

 

 

 

 

 

 

 

By

/S/JEREMY AVANCE

 

 

Jeremy Avance, President

 

 

 

 

 

 

 

/S/JEREMY AVANCE

 

JEREMY AVANCE, individually

 

 

 

 

(together, the “Seller”)

 

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO TRANSITION AGREEMENT

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties effective
the date first above written.

 

 

APOTHECARYRX, LLC,

 

an Oklahoma limited liability company

 

 

 

 

 

 

By

/S/LEWIS P. ZEIDNER

 

 

Lewis P. Zeidner, President

 

 

 

 

(the “Buyer”)

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LIMITED POWER OF ATTORNEY

 

This LIMITED POWER OF ATTORNEY (the “Power”) is made effective the        day of
                      , 2008, among NEWT’S DISCOUNT PHARMACY, INC., an Oklahoma
corporation (the “Company”), JEREMY AVANCE, an individual (“Avance” and together
with the Company, the “Principal”), and APOTHECARYRX, LLC, an Oklahoma limited
liability company (the “Agent”).

 

WHEREAS, pursuant to the Pharmacy Purchase Agreement dated effective March     ,
2008, (the “Purchase Agreement”) between the Principal and the Agent, the Agent
purchased the Principal’s pharmacy business known as “Newt’s Discount Pharmacy”
located at 102 W. Noble Ave., Guthrie, OK 73044 (the “Business”) effective on
the date hereof; and

 

WHEREAS, pursuant to the Transition Agreement between the Principal and the
Agent of even date herewith (the “Transition Agreement”), the Principal agreed
to allow the Agent to use the Principal’s permits, licenses, registrations and
certifications described at Exhibit “A” attached as a part hereof (the
“Licenses”) in the operation of the Business.

 

NOW THEREFORE, the Principal hereby nominates, constitutes and appoints the
Agent as the Principal’s attorney-in-fact to take any and all actions in the
Principal’s name, place and stead, to the extent permitted by law, to use the
Licenses in connection with the operation of the Business as follows:

 

1.             Power.  The Principal hereby irrevocably gives and grants to the
Agent the full power and authority to use the Licenses and to perform any
actions necessary for the operation of the Business.  This Limited Power of
Attorney is a present appointment of the Agent, effective immediately.

 

2.             Acceptance.  The Agent hereby accepts the Principal’s appointment
as the Principal’s attorney-in-fact and agrees to be bound by the terms and
provisions of this Agreement.

 

3.             Termination.  This Agreement is intended to grant the Agent a
power of attorney which will be irrevocable and binding on the Principal until
terminated in accordance with paragraph 3 of the Transition Agreement.  The
Agent hereby agrees to execute and deliver, on reasonable request by the
Principal, any documents necessary or helpful in terminating the Agent’s
appointment as the Principal’s attorney-in-fact.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------